DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Election/Restrictions
Applicant's election with traverse of the specie of a cancer or a tumor in the reply filed on 26 July 2022 is acknowledged.  The traversal is on the ground(s) that the special technical feature is no longer recited.  This is not found persuasive because it is still the examiner’s position that the species lack a common technical feature in view of Kislev (US 2008/0045865 A1). Reasons why the instant claims lack a common technical feature in view of this reference are set forth below. Furthermore, applicant has not provided substantive arguments regarding why the instant claims are alleged not to lack an inventive step in view of Kislev (US 2008/0045865 A1). As such, for at least this reason, applicant’s arguments are not persuasive.
The requirement is still deemed proper and is therefore made FINAL.
No claim is withdrawn due to the restriction requirement.

Claim Objections
Claim 20 is objected to because of the following informalities:  Claim 20 recites “wherein the at least one session consists of than one sequence”. This appears to be grammatically incorrect as it appears that there should be an additional word between “of” and “than.”  Appropriate correction is required.

Claim 39 is objected to because of the following informalities:  Claim 39 recites the text “21that”. There appears to be a missing space between “21” and “that.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112(b) – Indefiniteness 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 31-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 31 recites the medical treatment of an infectious disease that is a cancer or a tumor. The meaning of this statement is unclear because the skilled artisan would not ordinarily have recognized cancer to be an infectious disease. In contrast, the skilled artisan would have recognized infectious diseases to be those diseases caused by infection with a virus, bacterium, or a eukaryotic organism. In contrast, the skilled artisan would have recognized cancer as being caused by a genetic mutation that causes the cell to divide uncontrollably, not as being caused by a mutation.
For the purposes of examination under prior art, the examiner understands claim 31 to be drawn to an infectious disease, a cancer, or a tumor.

Claim 32 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 32 recites “a cancerous disease such as gestational trophoblastic disease.” Description of examples or preferences is properly set forth in the specification rather than the claims. If stated in the claims, examples and preferences may lead to confusion over the intended scope of a claim. In those instances where it is not clear whether the claimed narrower range is a limitation, a rejection under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph should be made. See MPEP 2173.05(d). In this case, it is unclear as to whether the claim is drawn to the broad scope of cancerous diseases or the narrower scope of gestational trophoblastic disease.
For the purposes of examination under prior art, the examiner will examine the instant claim as if it is drawn to the broad scope of cancerous diseases. 


Claim Interpretation
Claim 16 recites that the acoustic wave is applied sequentially. Claim 17 also recites the following:

    PNG
    media_image1.png
    58
    568
    media_image1.png
    Greyscale

The examiner understands this to refer to the acoustic wave being applied in the form of sequential pulses rather than in a continuous manner, wherein t1 is the time at which the pulse is being applied, and t2 refers to the time between pulses. In view of this, the examiner has conducted a search for pulsed ultrasound.
Claim 16 recites the following limitation.

    PNG
    media_image2.png
    125
    577
    media_image2.png
    Greyscale

The instant claims do not specify the unit of length, surface area, volume, or other quantities. As such, the unit for length may be 1 nanometer, 1 micron, 1 millimeter, 1 centimeter, 1 meter, 1 kilometer, or other unit of length. Similarly, the surface area may be 1 nm2, 1 µm2, 1 mm2, 1 cm2, 1 m2, 1 km2, or other such unit. The units for surface area and volume are interpreted in a similar manner. As such, an intensity, power, or power density less than 1 W/nm, 1 W/micron, 1 W/mm, 1 W/cm, 1 W/m, and/or 1 W/km is understood to be within the claim scope.
The units regarding energy density will be interpreted similarly.
Although this is a broad claim interpretation, it does not result in the claim being indefinite because it is clear how the claim is to be interpreted. See MPEP 2173.04.
For the purposes of examination and in an attempt to achieve compact prosecution, the examiner will search for ultrasound that is of low intensity or low power, as this appears to be the subject matter intended by applicant.
Claim 27 recites the term “magnetosome.” As best understood by the examiner, the term “magnetosome” does not appear to have been defined in the instant specification. For the purposes of examination under prior art, the examiner understands that magnetic nanoparticles such as iron oxide nanoparticles are magnetosomes.
Claim 28 recites the term “chemical analogues of magnetosomes.” For the purposes of examination under prior art, magnetic iron oxide nanoparticles that are bound covalently or non-covalently to a therapeutic agent are understood to be chemical analogues of magnetosomes. Magnetic iron oxide nanoparticles encapsulating a therapeutic agent (or model therapeutic agent) are also understood to be chemical analogues of magnetosomes.


Claim Rejections - 35 USC § 102(a)(1) – Anticipation
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 16-19, 23-24, 31, 33, and 37 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kent (Archives of Dermatology, Vol. 100, July 1969, pages 79-81).
Kent is drawn to the use of ultrasound to treat warts, as of Kent, page 79, left column abstract. The skilled artisan would have understood that warts are viral tumors; as such, Kent is drawn to the treatment of tumors via ultrasound. Kent teaches the following on page 79, right column, relevant text reproduced below.

    PNG
    media_image3.png
    221
    631
    media_image3.png
    Greyscale

Kent teaches an intensity of 2.5 W/cm2 as of page 79, right column, “Equipment” section and 1.5 W/cm2 on page 79, right column, paragraph entitled “Technique”. Kent teaches a frequency of 870 kc/sec, as of page 79, right column, “Equipment” section – the examiner understands this to refer to 870 kHz.
As to claim 16, the claim requires a method for treating a body part. Kent teaches treating the body part where the wart is present.
As to claim 16, the claim requires applying an acoustic wave on the body part. Kent teaches treating the body part where the wart is present with ultrasound.
As to claim 16, the claim recites that the temperature of the body part after application of the acoustic wave exceeds that before application of the acoustic wave by an amount of 0.1ºC to 30ºC. Kent teaches that heating occurs on page 79, right column, top paragraph. Kent teaches the use of pulsed ultrasound to minimize thermal discomfort, indicating that heating does occur with this method but it is less than what occurs with continuous wave ultrasound. As such, there would have been a reasonable expectation that the skin would have been heated in the amount required by the instant claims.
As to claim 16, the claim recites a required intensity and frequency. Kent is understood to teach 1.5-2.5 W/cm2 intensity and 870 kHz, as explained above. These are understood to be in the claimed range.
As to claim 17, the claim recites an application of an acoustic wave in time t1 and a non-application of such a wave in time t2. Kent teaches a 3.3 millisecond t1 and 13.4 millisecond t2.
As to claim 18, the claim recites a minimum duration of 10-3 seconds. This is 1 millisecond. The values of 3.3 milliseconds and 13.4 milliseconds are both between 10-3 seconds and 1020 minutes.
As to claim 19, Kent teaches 60 pulses per second, as of the above-reproduced text from page 79, right column.  This is a repetition of more than two times.
As to claims 23-24, the waves taught by Kent are ultrasound, but not focused ultrasound or high intensity ultrasound.
As to claim 31, the wart being treated by Kent is understood to be a viral tumor, and is understood to read on the required tumor.
As to claim 33, the wart of Kent is understood to be a malfunction of the skin where the wart is located. As best understood by the examiner, treatment of the wart would have been caused by necrosis or apoptosis of the infected cells.
 As to claim 37, the skilled artisan would have expected that the pulsed ultrasound taught by Kent would have prevented a decrease in temperature for the period during which the ultrasound was applied. This is because the 13.4 milliseconds between pulses is understood to be a sufficiently short time that a decrease in temperature would not have been likely to occur in that time frame.


Claim Rejections - 35 USC § 103 – Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 16-17, 23-27, 31-33, and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kislev (US 2008/0045865 A1).
Kislev is drawn to localized delivery of heat for the treatment of cancer or other diseases, wherein said heat is made by application of nanoparticles and ultrasound, as of Kislev, title and abstract. Kislev teaches the following method as of page 19, left column, claim 90 of Kislev, reproduced below.

    PNG
    media_image4.png
    280
    466
    media_image4.png
    Greyscale

As to the required intensity of claim 16, Kislev teaches an intensity (i.e. peak power level) of ultrasound in the following range.

    PNG
    media_image5.png
    128
    467
    media_image5.png
    Greyscale

These values are well below 103 W/cm2.
As to claim 16, the claim requires a specific energy density range. Kislev suggests varying the energy density, as of Kislev, paragraph 0160, and using the minimal required energy density, as of Kislev, paragraph 0166. As such, the skilled artisan would have been motivated to have optimized the energy density to have been in the claimed range. It would have been prima facie obvious for the skilled artisan to have optimized result-effective variables, and the teachings of Kislev, paragraph 0160, indicate that energy density is a result effective variable. See MPEP 2144.05(II)(B). Additionally, the fact that Kislev desires relatively low intensities, as of Kislev, paragraph 0039, and teaches using the minimal required energy density in paragraph 0166 would suggest that the result of optimization of energy density would have been an energy density in the claimed range.
As to claim 16, the claim requires a frequency range. Kislev teaches a frequency of 0.5 MHz to 7.5 MHz, as of Kislev, page 9, claim 108.
As to claim 17 part (i), the claim requires application of an acoustic wave followed by non-application of an acoustic wave. Kislev’s teachings of pulsed ultrasound in paragraphs 0165 and 0209 would appear to read on this requirement. (The examiner notes that most references to the term “pulse” or “pulsed” in Kislev refer to electromagnetic radiation; however, Kislev does teach pulsed ultrasound).
As to claim 23, Kislev suggests low intensity ultrasound in paragraph 0039; this is not high intensity focused ultrasound because the ultrasound of Kislev is low intensity rather than high intensity.
As to claim 24, Kislev teaches ultrasound in the abstract and in paragraph 0039.
As to claim 25, the teachings of claim 90 of Kislev, reproduced above, would appear to indicate that the nanoparticles are applied before the ultrasound.
As to claim 26, the skilled artisan would have understood that the nanoparticles of Kislev, when combined with electromagnetic radiation, act as sonosensitizers because they sensitize the area such that they form microbubbles which emit heat upon exposure to ultrasound.
As to claim 27, Kislev teaches iron containing nanoparticles in claim 92 of Kislev. As best understood by the examiner, these would have read on the required magnetosomes.
As to claim 31, Kislev teaches cancer, in the abstract. This is a disease associated with a proliferation of cells that is different from the proliferation of cells in a healthy individual.
As to claim 32, Kislev teaches treating prostate cancer in paragraph 0193.
As to claim 33, the wart of Kent is understood to be a malfunction of the skin where the wart is located. As best understood by the examiner, treatment of the wart would have been caused by necrosis or apoptosis of the infected cells. The skilled artisan would have expected that the treatment of cancer in Kislev is caused by similar mechanisms.
As to claim 37, the skilled artisan would have expected that the pulsed ultrasound taught by Kislev would have prevented a decrease in temperature for the period during which the ultrasound was applied.


Claims 17-21, 38, 45-47 and 49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kislev (US 2008/0045865 A1) in view of Kent (Archives of Dermatology, Vol. 100, July 1969, pages 79-81).
Kislev is drawn to localized delivery of heat for the treatment of cancer or other diseases, wherein said heat is made by application of nanoparticles and ultrasound, as of Kislev, title and abstract. See the rejection above over Kislev by itself. Kislev teaches pulsed ultrasound in paragraph 0165.
For the purposes of examination under prior art, the examiner understands Kislev as being unclear in regards to its teach of both pulse duration and time between the pulses.
Kent is drawn to the use of ultrasound to treat warts, as of Kent, page 79, left column abstract. The skilled artisan would have understood that warts are viral tumors; as such, Kent is drawn to the treatment of tumors via ultrasound. Kent teaches the following on page 79, right column, relevant text reproduced below.

    PNG
    media_image3.png
    221
    631
    media_image3.png
    Greyscale

 Kent does not teach nanoparticles.
It would have been prima facie obvious for one of ordinary skill in the art to have used the ultrasound pulsed sequence of Kent in the method of Kislev. Kislev is drawn to the use of ultrasound for treating tumors, and indicates that the ultrasound may be pulsed ultrasound. Kent also teaches the use of ultrasound to treat tumors (wherein warts are viral tumors), and teaches a specific pulse duration as well as time between pulses. As such, the skilled artisan would have been motivated to have used the pulse duration and time between pulses of Kent in the method of Kislev for predictable treatment of a tumor via ultrasound.
As to claim 17, the claim recites an application of an acoustic wave in time t1 and a non-application of such a wave in time t2. Kent teaches a 3.3 millisecond t1 and 13.4 millisecond t2.
As to claim 18, the claim recites a minimum duration of 10-3 seconds. This is 1 millisecond. The values of 3.3 milliseconds and 13.4 milliseconds are both between 10-3 seconds and 1020 minutes.
As to claim 19, Kent teaches 60 pulses per second, as of the above-reproduced text from page 79, right column.  This is a repetition of more than two times.
As to claim 20, the skilled artisan would have been motivated to have included a break in treatment to have predictably prevented overheating with a reasonable expectation of success. This is because Kent indicates that this is a concern, as of Kent, page 79, right column, and suggests the inclusion of breaks in treatment (albeit moreso with continuous wave ultrasound rather than pulsed ultrasound) to mitigate this. While Kent teaches such breaks more for continuous wave ultrasound rather than pulsed ultrasound, the skilled artisan would have been motivated to have applied this to pulsed ultrasound to the extent that it would have been needed.
As to claim 21, Kent teaches a 6 cm2 applicator as of page 79, right column, “Methods” section, paragraph entitled “Equipment.” This would have been expected to have applied acoustic energy to over 10-10 cm3 of the body, as required by part (ii) of claim 21. A transducer in this size range would have been expected to have applied ultrasound to both wart tissue and nearby healthy tissue.
As to claim 38, Kislev teaches hyperthermia, as of at least Kislev, paragraph 0026. This would have induced a temperature increase, as required by part (ii) of claim 38.
As to claim 45, Kent teaches a 6 cm2 applicator as of page 79, right column, “Methods” section, paragraph entitled “Equipment.” This would have been a body part smaller than the wart for a wart with a surface area of more than 6 cm2, or would have been a body part larger than the wart for a wart with a surface area less than 6 cm2.
As to claim 46, Kislev teaches intravenous administration of the pharmaceutical composition in paragraph 0111. The skilled artisan would have understood that intravenously administered composition is administered at the site of a vein, which is often found on the arm. To the extent that the tumor type is e.g. a cancer such as stomach cancer as taught by Kislev, paragraph 0136, the skilled artisan would have understood that the arm site for intravenous injection would have been less than 1 meter but more than 10-9 meters away from the site at which intravenous injection would have occurred. This also would have been the case for the majority of cancer types taught by Kislev, not only stomach cancer.
As to claim 47, the skilled artisan would have expected that the nanoparticles of Kislev would have remained in the area in which they were injected during the 13.4 milliseconds between pulses taught by Kent. This is because 13.4 milliseconds is a short amount of time and the nanoparticles would not have moved a great distance during that time period. This would have been especially the case had administration been intramuscular, subcutaneous, or intralesional, as taught by Kislev, paragraph 0111.
As to claim 49, Kislev appears to teach that the nanoparticles enhance hyperthermia, as of at least Kislev, paragraph 0025. As such, the skilled artisan would have expected that the temperature increase in the presence of nanoparticles would have been at least 10-5% greater than without nanoparticles.


Claims 27-30, 32, 35-36, 41, 44, 48, and 50-51 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kislev (US 2008/0045865 A1) in view of Liu (US 2014/0212502 A1).
Claims 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kislev (US 2008/0045865 A1) in view of Kent (Archives of Dermatology, Vol. 100, July 1969, pages 79-81), the combination further in view of Liu (US 2014/0212502 A1).
Kislev is drawn to localized delivery of heat for the treatment of cancer or other diseases, wherein said heat is made by application of nanoparticles and ultrasound, as of Kislev, title and abstract. See the rejection above over Kislev by itself. Kislev in view of Kent teach ultrasound administration under a specific pulse sequence. See the rejection over Kislev in view of Kent. Kislev teaches treating cancer and other diseases involving the overproliferation of tissue, as of Kislev, abstract.
Kislev does not teach that the nanoparticle comprises a drug or is made from iron.
Liu is drawn to ultrasound triggered drug release from nanoparticles, as of Liu, title and abstract. This form of drug delivery can be used to enhance the cytotoxicity of anti-cancer drugs, as of Liu, end of abstract. Liu teaches delivery of hydrophobic anti-cancer agent camptothecin, as of Liu, paragraph 0039. Nanoparticles may be made from superparamagnetic iron oxide, as of Liu, paragraph 0018.
For the purposes of this rejection, the examiner understands that Liu is deficient because Liu does not specify that the ultrasound is low intensity.
It would have been prima facie obvious for one of ordinary skill in the art to have used iron oxide nanoparticles comprising anti-cancer drugs, as taught by Liu, in the method of Kislev. Kislev is drawn to the use of nanoparticle-enhanced ultrasound for the purposes of treating cancer, as of at least the abstract of Kislev. Liu teaches attaching cancer drugs to nanoparticles in order to enhance cancer treatment, as of Liu, abstract. As such, the skilled artisan would have been motivated to have attached anti-cancer drugs to the nanoparticles of Kislev in order to have predictably enhanced cancer treatment with a reasonable expectation of success.
As to claim 27, the superparamagnetic nanoparticles of Liu are understood to read on the required magnetosomes. See the abstract of Liu.
As to claim 28, the drug loaded superparamagnetic nanoparticles of Liu, as of the abstract of Liu and paragraph 0029 of Liu, are understood to read on the required chemical analogues of magnetosomes.
As to claim 29, Liu teaches from 0 to 100 µg/mL, as of Liu, figure 5c. The skilled artisan would have understood these amounts to have been greater than the 10-50 grams of magnetosomes required by the instant claims.
As to claim 30, the skilled artisan would have expected that if the nanoparticles result in enhanced absorption of ultrasound, as of paragraphs 0028-0029 of Liu, then this would have resulted in an increased rate of absorption. The examiner sets forth the following hypothetical example to explain why this is the case. The examiner sets forth a hypothetical scenario in which a method of administering ultrasound without nanoparticles resulted in an 0.1ºC increase after 50 milliseconds and an 0.2 ºC increase after 100 milliseconds. If, purely en arguendo, the absorption after 50 milliseconds and 100 milliseconds were doubled, this would result in an 0.2ºC increase after 50 milliseconds and an 0.4 ºC increase after 100 milliseconds. This would have been both a doubling of the total absorption, as well as of the absorption rate.
As to claim 32, Kislev teaches treating prostate cancer in paragraph 0193.
As to claim 35, Liu teaches that the nanoparticles encapsulate a drug such as camptothecin, as of Liu, paragraphs 0001 and 0044. Liu also teaches that ultrasound triggers release of the active agent, as of Liu, title and abstract.
As to claim 36, Kislev teaches hyperthermia, as of at least Kislev, paragraph 0026. This would have induced a temperature increase, as required by part (i) of claim 36. There would have been a subsequent temperature decrease upon the patient finishing the appointment with the healthcare provider who is providing this ultrasound.
As to claim 39, the iron oxide magnetic nanoparticles of Liu are understood to read on the required magnetosomes. See the rejection of claims 27-28 above.
As to claim 41, the claim recites that the magnetic nanoparticles are obtained from a specific type of bacteria. Liu does not appear to explicitly teach this. Nevertheless, the additional limitations of claim 41 are product-by-process claims. Product-by-process claims are not limited to the manipulations of the recited steps (e.g. obtaining the iron oxide nanoparticles from bacteria), only to the structure implied by the steps (the presence of iron oxide magnetic nanoparticles). See MPEP 2113(I). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an nonobvious difference between the claimed product and the prior art product. See MPEP 2113(II). In this case, the instantly claimed iron oxide particles appear to be the same as or obvious over the iron oxide particles of Liu even though the iron oxide particles of Liu were prepared by a different process, because both the particles of Liu and those recited by the instant claims are made of iron oxide and are magnetic.
As to claim 44, Kislev teaches applying ultrasound for 1 second to 5 minutes in paragraph 0163. This reads on the requirement of part (c) of claim 1 of application of ultrasound for at least 1 second.
As to claim 48, there is no evidence that the nanoparticles of Kislev decrease in size after being administered.
As to claim 50, the nanoparticles of Kislev result in enhanced absorption of ultrasound, as of Kislev, paragraph 0028.
As to claim 51, Liu teaches a therapeutic compound such as camptothecin, as of Liu, paragraph 0039.

Claim 52 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kislev (US 2008/0045865 A1) in view of Kent (Archives of Dermatology, Vol. 100, July 1969, pages 79-81) and Liu (US 2014/0212502 A1), the combination further in view of Li et al. (ACS Nano, Vol. 10, 2016, pages 2017-2027).
Kislev is drawn to localized delivery of heat for the treatment of cancer or other diseases, wherein said heat is made by application of nanoparticles and ultrasound, as of Kislev, title and abstract. Kent teaches a specific pulse sequence, and Liu teaches iron oxide. See the rejection above over Kislev in view of Kent and Liu.
Neither Kislev nor Kent teach free radicals.
Li et al. (hereafter referred to as Li) is drawn to ultrasound induced free oxygen species, as of Li, page 2017, title, abstract, and figure in abstract, reproduced below.

    PNG
    media_image6.png
    338
    588
    media_image6.png
    Greyscale

The above-reproduced figure appears to indicate that with the taught nanoparticles comprising peroxides, ultrasound devices normally used for diagnostic purposes can have therapeutic effectiveness.
Purely en arguendo and for the purposes of this ground of rejection, Li is understood to be silent with respect to ultrasound intensity. While Li teaches the term “intensity”, it appears to be related to fluorescence rather than ultrasound.
It would have been prima facie obvious for one of ordinary skill in the art to have encapsulated a peroxide, as of Li, in the nanoparticle of Kislev and/or Liu. Kislev and Liu teach administering nanoparticles then providing ultrasound for the treatment of cancer. While neither Kislev nor Liu teach a peroxide, Li teaches that the incorporation of a peroxide is useful for ultrasound triggered cancer treatment with nanoparticles. As such, the skilled artisan would have been motivated to have combined the peroxide of Li with the methods of Kislev, Kent, and Liu for predictable treatment of cancer with a reasonable expectation of success. Combining prior art elements (e.g. the camptothecin of Liu and the hydrogen peroxide of Li) according to known methods (placement in an iron oxide nanoparticle) to yield predictable results (treatment of cancer when used in combination with ultrasound) is prima facie obvious. See MPEP 2143, Exemplary Rationale A.


Additional Relevant References
As an additional relevant reference, the examiner cites Koshaleva et al. (US 2014/0335156 A1). Koshaleva et al. (hereafter referred to as Koshaleva) is drawn to a method for killing cancer cells and treating cancer in a subject by exposing the cells to nanoparticles, and irradiating with a focused, low to medium power ultrasound, as of Koshaleva, title and abstract. The nanoparticles can have a cancer drug attached, as of Koshaleva, abstract.
Koshaleva is not anticipatory for the following reasons. Instant claim 16 recites that the acoustic wave is applied sequentially. The examiner understands this limitation to require that the ultrasound is pulsed, with a sequence of ultrasound pulses being applied. In contrast, continuous ultrasound is not understood to include the required sequences. Koshaleva does not appear to teach that the ultrasound is pulsed; as such, Koshaleva is not understood to be anticipatory.
The examiner further notes the following. Multiplying references, any one of which is as good as, but no better than, the others, adds to the burden and cost of prosecution and should therefore be avoided. See MPEP 904.03, third paragraph. As best understood by the examiner, Koshaleva is just as good as, but no better than the references cited above such as Kislev. As such, in view of the guidance set forth in MPEP 904.03, the examiner has not rejected the instant claims as obvious over Koshaleva.
As an additional relevant reference, the examiner cites Jozefczak et al. (Applied Physics Letters, Vol. 108, 263701 (2016), pages 263701-1 to 263701-5). Jozefczak et al. (hereafter referred to as Jozefczak) is drawn to using magnetic nanoparticles to enhance the effectiveness of ultrasound hyperthermia, as of Jozefczak, page 263701-1, title and abstract. Jozefczak is not understood to be anticipatory because Jozefczak does not provide an example of such ultrasound and magnetic nanoparticles being administered to a patient with a disease.
The examiner further notes the following. Multiplying references, any one of which is as good as, but no better than, the others, adds to the burden and cost of prosecution and should therefore be avoided. See MPEP 904.03, third paragraph. As best understood by the examiner, Jozefczak is just as good as, but no better than the references cited above such as Kislev. As such, in view of the guidance set forth in MPEP 904.03, the examiner has not rejected the instant claims as obvious over Jozefczak.


Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC SHOMER whose telephone number is (571)270-7671. The examiner can normally be reached 7:30 AM to 5:00 PM Monday Through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ISAAC . SHOMER
Primary Examiner
Art Unit 1612



/ISAAC SHOMER/           Primary Examiner, Art Unit 1612